DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Hobson on 26 Aug. 2021.

The application has been amended as follows: 

Claim 18	A method of aerating a beverage comprising:
providing a liquid-diffusing filter comprising:
a housing having a fill hole and an exit hole;
a vessel engagement portion of the housing that tapers toward the exit hole to retain the liquid-diffusing filter to a vessel;
a base plate configured in the housing and having multiple apertures to form a filter consisting of said base plate;

wherein the separate tubes extend from the base plate a height and wherein the height of the -separate tubes from the base is at least 0.05cm;
wherein each of the exit holes are configured on a bottom of the base plate;
wherein the liquid-diffusing filter is monolithic wherein the housing, vessel engagement portion and base plate are contiguous in construction;
pouring the beverage into the fill hole of the housing;
wherein the beverage flows through the multiple apertures of the filter and through the separate tubes extending from the base of the base plate to form multiple streams of beverage from the filter directly into the vessel;
aerating the beverage by forming said multiple streams of beverage through the multiple apertures to produce an aerated beverage; 
wherein the multiple streams of beverage flow from the exit holes as separate streams into said vessel
streaming the aerated beverage into the vessel directly from the separate tubes; and
removing the liquid-diffusing filter from the vessel.

Claim 21	The method of claim 18, wherein the separate tubes are contracting tubes wherein each of the multiple apertures through the separate tubes is smaller proximal to the exit hole than the fill hole.

Allowable Subject Matter
Claims 18 and 20-21 are allowed.
Regarding claim 18, the closest prior art is Buzzard et al. US 2016/0271574 and Liu US 2019/0060847.
Buzzard teaches a method of aerating a beverage comprising a base plate having apertures. Buzzard does not teach, among other limitations, streaming the beverage into the vessel directly from the separate tubes. The modification would not have been obvious because the stream is swirled before going into the vessel.
Liu teaches a method of aerating a beverage comprising a base plate having tapered apertures and streaming directly into the vessel. Liu does not teach, among other limitations, the height of the tubes. The modification would not have been obvious because the height would have affected the fluid flow.
No prior art, alone or in combination, teaches all the limitations of claim 18.
Claims 20-21 depend upon claim 18.

Response to Arguments
The following is a response to Applicant’s arguments filed 1 Jun. 2021:

Applicant argues that the 112b rejection in the office action mailed 8 Feb. 2021 is overcome by amendment.
Examiner agrees and the rejection is withdrawn.

Applicant argues that the claim amendments overcome the previous prior art rejection.
Examiner agrees. The Buzzard references does not teach the monolithic component and the streams flowing from the filter directly into the vessel. The rejections are withdrawn and claims 18 and 20-21 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/STEPHEN HOBSON/Examiner, Art Unit 1776